The State Insurance Fund has appealed from an award of the State Industrial Board in favor of claimant. The sole question presented is one of coverage. On May 26, 1934, while claimant was occupied as a waitress at John’s Food Shop, she was injured during the regular course of her employment. The business known as John’s Food Shop was being conducted at 129 Bowery, New York city. One Urbas was the first owner of the business and he procured compensation insurance for his employees under a policy dated January 26, 1934, which covered the period from that date to January 26, 1935. Some changes occurred in the management of the business, and the employer, Buccheri, succeeded to the business about May 19, 1934. He gave notice to the insurance carrier of the fact that he had acquired the business and the insurance policy was never canceled. The Industrial Board found that the insurance policy was in effect. That determination is supported by the proof. Award unanimously affirmed, with costs to the State Industrial Board. (Matter of Lipschitz v. Hotel Charles, 226 App. Div. 839; affd., 252 N. Y. 518.) Present —- Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.